       Case 3:19-cv-00449-LRH-WGC Document 78 Filed 07/01/21 Page 1 of 3




 1   GRIFFITH H. HAYES, ESQ.
     Nevada Bar No. 7374
 2   ALICIA A. HAGERMAN, ESQ.
     Nevada Bar No. 10891
 3   LITCHFIELD CAVO LLP
     3993 Howard Hughes Parkway, Suite 100
 4   Las Vegas, Nevada 89169
     Telephone: (702) 949-3100
 5   Facsimile: (702) 916-1776
     Hayes@LitchfieldCavo.com
 6   Hagerman@LitchfieldCavo.com
     Attorneys for Plaintiff
 7
                                UNITED STATES DISTRICT COURT
 8
                        DISTRICT OF NEVADA – NORTHERN DIVISION
 9

10    TESORO REFINING & MARKETING                     CASE NO.: 3:19-cv-00449-LRH-WGC
      COMPANY LLC, a Delaware limited liability
11    company,
12                        Plaintiff,                  STIPULATION AND ORDER TO
      v.                                              EXTEND DEADLINE TO FILE
13                                                    RESPONSE TO DEFENDANTS’ MOTION
      ALANDDON LLC, a Nevada limited liability        FOR PARTIAL SUMMARY JUDGMENT
14    company; KIM FIEGEHEN, as Guardian ad           (ECF No. 46) – FIFTH REQUEST
      Litem for DONALD A. LEHR, individually;
15    VALARIE M. LEHR, individually; and KIM
      FIEGEHEN, as Guardian ad Litem, for ALLAN
16    G. FIEGEHEN, individually.
17                        Defendants.
18
19

20

21

22

23

24

25         Plaintiff TESORO REFINING & MARKETING COMPANY LLC (“Tesoro”), by and
26   through its attorneys of record, the law firm of LITCHFIELD CAVO LLP, and ALANDDON LLC,
27   VALARIE M. LEHR, and KIM FIEGEHEN, as Guardian Ad Litem, for ALLAN G. FIEGEHEN and
28   DONALD A. LEHR (collectively referred to as “Defendants”) by and through their attorneys of
                                                  1
       Case 3:19-cv-00449-LRH-WGC Document 78 Filed 07/01/21 Page 2 of 3




 1   record, the law firm of ALLISON MACKENZIE, LTD., do hereby stipulate and agree as follows:

 2           1.      Plaintiff filed its first amended complaint on November 15, 2019 (ECF No. 17).

 3           2.      Defendants filed their answer to the amended complaint on May 29, 2020 (ECF 32).

 4           3.      The current deadlines, pursuant to the stipulated discovery plan and scheduling order –

 5   fourth request are: Discovery Cut-Off – June 14, 2021; Amend the pleading or add parties – February

 6   26, 2021; Initial Expert Disclosure: February 14, 2021; Rebuttal Expert Disclosure: March 15, 2021;

 7   Dispositive Motion Deadline: July 19, 2021 and Joint Pre-Trial Order: June 29, 2021.

 8           4.      On December 23, 2020, Defendants filed their Motion for Partial Summary Judgment

 9   on Plaintiff’s Second Claim for Relief (Breach of Contract against Guarantors)(the “MPSJ”)(ECF No.

10   46).

11           5.      Plaintiff’s response to Defendants MPSJ is due July 2, 2021 pursuant to Court Order

12   (ECF No. 75).

13           6.      On January 19, 2021, Defendants filed their Motion for Protective Order that Allan G.

14   Fiegehen Not Be Deposed (ECF No. 50) and Motion for Protective Order that Donald Lehr Not Be

15   Deposed (ECF No. 51) (the “Motions for Protective Orders”).

16           7.      Plaintiff filed its response to the Defendants’ Motions for Protective Orders ECF No.

17   50 and ECF No. 51 on March 16, 2021.

18           8.      Defendants filed their Reply in Support Motions for Protective Orders on March 23,
19   2021. (ECF 64 and 65).

20           9.      The hearing for Motions for Protective Orders was held on April 15, 2021. The court

21   denied Defendants’ Motions for Protective Orders ECF No. 50 and ECF No. 51 and will allow Plaintiff

22   to depose Mr. Fiegehen and Mr. Lehr subject to certain limitations as agreed upon at the April 15,

23   2021 hearing. (Minutes of Proceedings, ECF 69).

24           10.     Defendants’ counsel agreed that Plaintiff’s response to Defendants’ MPSJ (ECF No.

25   46) shall be not be due until after the depositions of Mr. Fiegehen and Mr. Lehr are conducted.

26           11.     Mr. Fiegehen was deposed on June 9, 2021 and Mr. Lehr was deposed on June 10,
27   2021.

28           12.     Both counsel are working on a stipulated set of facts about which Mr. Lehr and Mr.
                                                        2
       Case 3:19-cv-00449-LRH-WGC Document 78 Filed 07/01/21 Page 3 of 3




 1   Fiegehen will testify to. In order for counsel to have time to finalize the stipulated set of facts, counsel

 2   have agreed that Plaintiff’s response to Defendants’ MPSJ will be due no later than July 16, 2021.

 3            13.    This is Plaintiff’s fifth request for an extension in regard to Defendants’ MPSJ (ECF

 4   No. 46). This extension will not affect the current deadlines.

 5            IT IS SO STIPULATED.

 6    Dated: July 1, 2021                            LITCHFIELD CAVO LLP
 7                                                   By:     /s/ Griffith H. Hayes, Esq.
                                                           GRIFFITH H. HAYES, ESQ.
 8                                                         Nevada Bar No. 7374
                                                           ALICIA A. HAGERMAN, ESQ.
 9                                                         Nevada Bar No. 10891
                                                           3993 Howard Hughes Parkway, Suite 100
10                                                         Las Vegas, Nevada 89169
                                                           T: 702-949-3100/F: 702-916-1779
11                                                         Hayes@LitchfieldCavo.com
                                                           Hagerman@LitchfieldCavo.com
12                                                         Attorneys for Plaintiff
13    Dated: July 1, 2021                            ALLISON MacKENZIE, LTD.

14                                                   By:     /s/ Ryan Russell, Esq.
                                                           RYAN RUSSELL, ESQ.
15                                                         Nevada Bar No. 8646
                                                           402 North Division Street
16                                                         Carson City, Nevada 89703
17                                                         T: 775-687-0202/F: 775-882-7918
                                                           rrussell@allisonmackenzie.com
18                                                         Attorneys for Defendants

19

20            IT IS SO ORDERED that the deadline for Plaintiff to file its response to Defendants’ MPSJ

21   (ECF No 46) is July 16, 2021.

22            DATED this 2nd day of July, 2021.
23    Date:                          , 2021.

24
     ________________________________
25   LARRY R. HICKS
     UNITED STATES DISTRICT JUDGE                              United States Magistrate Judge
26
27

28
                                                           3
